FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2022

                                    No. 04-21-00417-CR

                         Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 7830
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER

       The State’s motion to supplement the clerk’s record is DENIED AS MOOT. A
supplemental clerk’s record containing the Pre/Post Sentence Investigation Report was filed on
September 9, 2022.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court